DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph A. Zennamo (Reg. No. 71,579) on 10/25/2021.
In claim 7, 
line 3, amend “a partition wall” to “partition walls”.

Amend claim 9 as follows:
A porous composite comprising:
a porous base material; and
a porous collection layer formed on said base material,
wherein said collection layer has a thickness greater than or equal to 6 µm,
wherein said collection layer has:
a plurality of large pores, each with a diameter of greater than or equal to 6 µm and less than or equal to 50 µm, each exposing a surface of said base material;
a plurality of small pores, each with a diameter of greater than or equal to 3 µm and less than or equal to 20 µm, each not exposing the surface of said base material, provided in a region other than said plurality of large pores, wherein
among a plurality of enlarged images of a surface of said collection layer that are captured at a plurality of arbitrary positions on said collection layer and magnified 1000 times by a scanning electron microscope, 90% or more enlarged images include some of said plurality of large pores, and 
a sum of areas of exposed regions of said base material that are each exposed through each large pore of said plurality of large pores is greater than or equal to 1% of a total area of said collection layer and less than or equal to 50% of the total area of said collection layer, and
in a photograph of sections of said collection layer and said base material captured and magnified 500 times by a scanning electron microscope, a plurality of straight lines perpendicular to an interface between said collection layer and said base material are arranged at an equal interval along said interface, and a value obtained by dividinga number of a plurality of overlapping straight lines that overlap with pixels indicating said collection layer by a total number of said plurality of straight lines is greater than or equal to 50% and less than or equal to 90%.

In claim 10, 
line 4, amend “a thickness” to “the thickness”.

Amend claim 11 as follows:
The porous composite according to claim 9, wherein
, an inside of the honeycomb structure is partitioned into a plurality of cells by s, and
	at least some of said plurality of cells have inner surfaces covered with said collection layer.
NOTE: Claims 9-12 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined. 
REASONS FOR ALLOWANCE
Claims 1-3, 5 and 7-8 are allowable. The claims are allowable over the “closest” prior art Takagi et al. (US 2012/0058020) (Takagi) and Cho et al. (US 2009/0173065) (Cho).
Takagi teaches a honeycomb filter including a plurality of porous partitions each forming a cell that is open at one end and closed at the other end and serves as a flow path of a fluid, and a trapping layer for trapping and removing solid components contained in the fluid, the trapping layer being disposed on each of the partition portions ([0009]-[0011]). The trapping layer includes a particle group region and a region including no particle group, referred to as a pore region of the trapping layer ([0054]). Takagi further teaches an average pore size of the trapping layer is 0.2 µm or more and 10 µm or less, where the average pore size is the average diameter of incircles defining the perimeter of the pore region ([0050]; [0054]).
However, Takagi does not teach or suggest the trapping layer has a plurality of small pores, each with a diameter of greater than or equal to 3 µm and less than or equal to 20 µm, among a plurality of enlarged imaged of a surface of said trapping layer that are captured at a plurality of arbitrary positions on said trapping layer and magnified 1000 times by a scanning electron microscope, 90% or more enlarged images includes some of said pore regions, and a sum of areas of exposed regions of said porous partition that are each exposed through each large 
Cho teaches an exhaust gas catalyst having multiple layers formed in a support ([0008]). At least one of the multiple layers has voids therein ([0010]). The voids in the layer means that space exists in the layer, and specifically, vacancy, fine pore or tunnel-state slit ([0013]). Cho further teaches an average diameter of the voids is 0.2 µm or more and 500 µm or less ([0017]).
However, Cho does not teach or suggest among a plurality of enlarged imaged of a surface of a layer of the multiple layers that are captured at a plurality of arbitrary positions on said layer and magnified 1000 times by a scanning electron microscope, 90% or more enlarged images includes some of large pores, which expose a surface of the support and a sum of areas of exposed regions of said support that are each exposed through each large pore of said at least one of said layer is greater than or equal to 1% of a total area of said layer and less than or equal to 50% of the total area of said layer, as presently claimed. 
Thus, it is clear that Takagi and Cho, either alone or in combination, do not teach or suggest the present invention.
Claims 1-3, 5 and 7-8 are allowable. Claims 9-12, previously withdrawn from consideration as a result of a restriction requirement. However, in light of the examiner’s amendment set forth above claims 9-12 now require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and Group II, as set forth in the Office action mailed on 01/19/2021, is hereby withdrawn and claims 9-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 9-12 include all the limitations of allowable product claim 1, it is noted that the present claims 9-12 are allowable over Takagi and Cho for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/MARY I OMORI/Examiner, Art Unit 1784